In a proceeding pursuant to General Municipal Law § 50-e for *807leave to serve a late notice of claim, the petitioner appeals, as limited by his brief, from so much of from an order of the Supreme Court, Suffolk County (Werner, J.), dated December 6, 2005, as denied the petition.
Ordered that the order is affirmed insofar as appealed from, with costs.
In support of the application for leave to serve a late notice of claim pursuant to General Municipal Law § 50-e, the petitioner failed to demonstrate a reasonable excuse for failing to serve a timely notice of claim, or that the public corporation acquired actual knowledge of the facts constituting the claim within 90 days of its accrual or a reasonable time thereafter (see General Municipal Law § 50-e [5]; Matter of Williams v County of Suffolk, 31 AD3d 778 [2006]; Matter of Sica v Board of Educ. of City of N.Y., 226 AD2d 542 [1996]). Thus, the Supreme Court providently exercised its discretion in denying such relief. Rivera, J.P., Spolzino, Ritter and Angiolillo, JJ., concur.